        Case: 1:18-cr-00681 Document #: 23 Filed: 10/26/18 Page 1 of 4 PageID #:70




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION



 UNITED STATES OF AMERICA
                                                             Case No. 18-CR-681

                         v.
                                                             Honorable Judge Kendall
                                                             Magistrate Judge Valdez
 MICHAEL ABRAMSON




                       UNOPPOSED MOTION TO TRAVEL
              AND FOR WAIVER OF APPEARANCE AT STATUS HEARING

         Defendant Michael Abramson, by his counsel, respectfully moves this Court for an order

granting him permission to travel outside the Northern District of Illinois for three business trips

and to waive his appearance at the upcoming status hearing in the above-captioned case.

         1.     On October 11, 2018, Mr. Abramson was charged in an indictment with violations

of federal tax laws.

         2.     On October 18, 2018, Magistrate Judge Maria Valdez ordered Mr. Abramson’s

conditions of release, including limiting his travel to within the Northern District of Illinois except

for business related purposes. Judge Valdez further ordered that Mr. Abramson must obtain the

permission of Pretrial Services and the Court before traveling outside the Northern District of

Illinois.

         3.     Mr. Abramson has complied with all conditions of release, and he is not a flight

risk.
     Case: 1:18-cr-00681 Document #: 23 Filed: 10/26/18 Page 2 of 4 PageID #:71




        4.      Mr. Abramson has three upcoming business trips and seeks the Court’s permission

to travel outside the Northern District of Illinois for these trips, as detailed below.

        5.      As a member of the Transportation Lawyers Association, Mr. Abramson attends

the Transportation Law Institute each year. Mr. Abramson seeks the Court’s permission to travel

to Louisville, Kentucky from November 8, 2018 through November 10, 2018 to attend this event.

        6.      Mr. Abramson also seeks the Court’s permission to travel to Kiev, Ukraine from

November 14, 2018 through November 17, 2018 and to travel to Prague, Czech Republic and

Vienna, Austria from November 28, 2018 through December 1, 2018 for business meetings.

        7.      After the second trip was scheduled, the Court set a status hearing in this case for

November 16, 2018. Accordingly, Mr. Abramson also requests that he be excused from appearing

at the status hearing. His counsel will be present.

        8.      Mr. Abramson’s counsel has spoken to counsel for the Government, Richard

Rothblatt, about Mr. Abramson’s requested travel, and the Government has no objection.

        9.      Mr. Abramson’s counsel also spoke to Mr. Abramson’s Pretrial Services officer,

Laura Nelin, and she has no objection to the travel.

        10.     Counsel for Mr. Abramson has provided counsel for the Government and Pretrial

Services with itineraries for each trip in advance of his travel.

        WHEREFORE, Mr. Abramson respectfully requests that this Court grant his motion for

travel and a waiver of his appearance at the November 16 status hearing.



Dated: October 26, 2018                         Respectfully submitted,



                                                /s/ Valarie Hays
                                                Valarie Hays
                                                Deborah Bone
Case: 1:18-cr-00681 Document #: 23 Filed: 10/26/18 Page 3 of 4 PageID #:72




                                 RILEY SAFER HOLMES & CANCILA LLP
                                 70 W. Madison Street, Suite 2900
                                 Chicago, IL 60602
                                 (312) 471-8700
                                 vhays@rshc-law.com
                                 dbone@rshc-law.com

                                 Attorneys for Defendant Michael Abramson
     Case: 1:18-cr-00681 Document #: 23 Filed: 10/26/18 Page 4 of 4 PageID #:73




                                CERTIFICATE OF SERVICE

       I, Valarie Hays, an attorney, hereby certify that the foregoing Motion was filed

electronically using the Court’s CM/ECF E-Filing system and was served on all parties on

October 26, 2018, by operation of the Court’s electronic filing system.


                                                    By: /s/ Valarie Hays

                                                    Valarie Hays
                                                    Deborah Bone
                                                    RILEY SAFER HOLMES & CANCILA
                                                    LLP
                                                    Three First National Plaza
                                                    70 West Madison Street, Suite 2900
                                                    Chicago, IL 60602
                                                    (312) 471-8700
                                                    (312) 471-8701 (facsimile)
                                                    vhays@rshc-law.com
                                                    dbone@rshc-law.com
